Motion for reargument granted, and case set down for Thursday, February 27, 1919, upon the question, Does the Lien Law* require to be reduced to writing and filed a contract providing that a part of the proceeds of the building loan shall be applied to purposes other than the improvement of the property, and as to the effect of Pennsylvania Steel Co. v. Title Guarantee & Trust Co. (193 N. Y. 37) upon this case. Present — Jenks, P. J., Mills, Putnam and Blackmar, JJ.

See Consol. Laws, chap. 33 (Laws of 1909, chap. 38), § 22, as amd. by Laws of 1916, chap. 507.— [Rep.